EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on May 5, 2021, has been received and made of record. In response to the Non-Final Office Action dated February 18, 2021, the title and claims 1-7, 11 and 19 have been amended.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1, 2, 4, 5, 9-12, 14, 15 and 19, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The Examiner also notes Applicant expressly indicated that the subject matter disclosed in the reference, U.S. Patent Publication No. 2020/0228694 to Ishida, and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person not later than the effective date of the claimed invention (Remarks, p. 12).  In light of the above, the 35 U.S.C. 102 rejection of claims 1, 2, 4, 5, 9-12, 14, 15 and 19 is withdrawn.   

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging control device comprising at least one processor, configured to control transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value, cause the imaging element to perform imaging for light measurement in a state where the transmittance of each of the plurality of regions is controlled to the different value, measure brightness of a subject based on a captured image signal obtained from the imaging element by the imaging for light measurement, select at least one pixel signal group from pixel signal groups that constitute the captured image signal and correspond respectively to the plurality of regions, and generate image data for display based on the selected at least one pixel signal group, and output the image data for display to a display unit displaying an image.
Regarding claims 11-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging control method comprising a transmittance control step of controlling transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value, an imaging control step of causing the imaging element to perform imaging for light measurement in a state where the transmittance of each of the plurality of regions is controlled to the different value, a light measurement processing step of measuring brightness of a subject based on a captured image signal obtained 
Regarding claim 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory computer readable medium storing an imaging control program causing a computer to execute a transmittance control step of controlling transmittance of each of a plurality of regions in an optical element for controlling a quantity of light incident on an imaging element to a different value, an imaging control step of causing the imaging element to perform imaging for light measurement in a state where the transmittance of each of the plurality of regions is controlled to the different value, a light measurement processing step of measuring brightness of a subject based on a captured image signal obtained from the imaging element by the imaging for light measurement, an image processing step of selecting at least one pixel signal group from pixel signal groups that constitute the captured image signal and correspond respectively to the plurality of regions, and generating image data for display based on the selected at least one pixel signal group, and an output step of outputting the image data for display to a display unit displaying an image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697